BARKDULL, Judge
(dissenting).
I respectfully dissent from the majority opinion. The appeal papers presented to this court are void of any indication that State Farm Mutual Automobile Insurance Company is in any way related to the case in the trial court, i. e., there is no showing that one of their insureds is involved in the instant proceedings. Therefore, I fail to see how the trial judge could have departed from the essential requirements of the law in denying the motion to amend the complaint.
I would refuse to consider the interlocutory appeal as certiorari and dismiss the notice of appeal as being from a non-ap-pealable order.